Citation Nr: 0803102	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left hip, status post left hip 
replacement.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the right hip, status post right 
hip replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision.  

In December 2003, the veteran testified in a hearing at the 
RO in front of a Decision Review Officer and in a Travel 
Board hearing in front of the undersigned Veterans Law Judge 
in February 2006.  The transcripts of the hearings are 
associated with the claims file and have been reviewed.

Based on a motion presented during the hearing in February 
2006, this appeal has been advanced on the docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).

This appeal was remanded in October 2005 for a hearing and in 
April 2006 for further development and to ensure compliance 
with the Veterans Claims Assistance Act (VCAA).  The appeal 
was also remanded in March 2007 to ensure compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additional evidence was submitted by the veteran in October 
2007.  The veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2007).  The additional evidence, which consists of a letter 
written by the veteran, asserts contentions that were 
previously considered by the RO.  Furthermore, as the letter 
does not provide evidence relating to the etiology of the 
veteran's disabilities, it does not have a bearing on the 
issues on appeal.  The Board finds that the evidence is not 
pertinent and referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed November 1988 rating decision, the RO 
denied the veteran's claim for service connection for 
degenerative arthritis of the left hip because there was no 
evidence of an injury or disease in service. 

3.	By an unappealed November 1988 rating decision, the RO 
denied the veteran's claim for service connection for 
degenerative arthritis of the right hip because there was no 
evidence of an injury or disease in service.  

4.	Evidence received subsequent to the November 1988 RO 
decision is evidence not previously submitted to the RO.  The 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.	The November 1988 RO decision is final.  38 U.S.C.A. § 
4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for degenerative 
arthritis of the left hip is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
3.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for degenerative 
arthritis of the right hip is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in April 2007 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Specific to requests to reopen, as is this case, the claimant 
must also be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the letter provided to the appellant in April 
2007, pursuant to the Board remand, included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Supplemental Statement of the Case 
issued in August 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of a right or left hip 
injury or disease in service. There is evidence that the 
veteran believed the degenerative arthritis originated in 
service, however, the medical records do not support this 
contention.  Therefore, a VA examination is not warranted.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records, and VA 
medical records.  The veteran was provided an opportunity to 
set forth his contentions during a hearing at the RO in 
December 2003 and in a Travel Board hearing in February 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, the Board finds 
that the RO complied with the October 2005, April 2006 and 
March 2007 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim was 
denied by the RO in November 1988 because there was no 
evidence of an injury or disability in service.  The veteran 
did not appeal this decision and the decision became final.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  
The Board will address the evidence submitted since the 
November 1988 RO decision.  

For claims filed prior to August 29, 2001, as is this case, 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  New evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998)

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In November 1988, the RO reviewed the service medical records 
and private medical records.  The service medical records did 
not show a right or left hip injury or disease in service.  
The veteran was clinically evaluated as normal in the March 
1952 separation examination.  Private medical records showed 
treatment for degenerative arthritis of the hips since 1970.  
An October 1988 letter from a private physician dated in 
October 1988 indicated that the degenerative arthritis of the 
hips was felt to be a consequence of an injury while in 
service.  

Since the November 1988 RO decision, various private and VA 
medical records were submitted dated between 1991 and 2006.  
The medical records depict treatment for degenerative 
arthritis of the hips, hip replacements and treatment for hip 
pain.  

Additionally, the veteran testified that he was treated for 
pain in his knees twice in service in field hospitals in 
Korea.  He indicated that x-rays taken in service were normal 
and he was treated with medication for pain.  The veteran 
testified that he had pain in his knees since service.  The 
veteran specifically stated that he did not have any knee or 
hip injuries in service.  After service, an x-ray showed 
degenerative arthritis of the veteran's hips.  The veteran 
indicated that his private physician told him that the pain 
in his knees was deferred pain from his hips.  The veteran 
stated that he could not obtain medical records from that 
physician because he was deceased.  

The Board finds that the evidence submitted since the 
November 1988 RO decision is not new and material.  Although 
the evidence has not previously been submitted to the RO or 
the Board, it does not pertain to whether the veteran's 
disability was incurred in service or was related to service.  
The evidence submitted does not bear specifically on the 
etiology of the veteran's disability.  It merely shows 
treatment for his hip disabilities after service.  The 
evidence does not contribute to a more complete picture of 
the origin of the veteran's hip disabilities.  The evidence 
does not show that the veteran suffered an injury or disease 
to either hip in service.  The Board notes that the only 
evidence of record pertaining to the etiology of the 
veteran's disability, besides his own statements, is the 
October 1988 letter from the private physician which was 
already considered by the RO in November 1988.  

The Board has considered the veteran's contention that his 
hip disabilities originated in service.  Without the 
appropriate medical training and expertise, however, he is 
not competent to provide a probative opinion on a medical 
matter such as etiology.  While the veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Additionally, these 
contentions were previously considered by the RO in 1988 and 
are, therefore, not new evidence.  

In conclusion, the Board finds that the newly submitted 
evidence does not pertain to the etiology of the veteran's 
disabilities.  Therefore, the evidence is not material and 
does not need to be considered in order to fairly decide the 
merits of the claim.  The appeal to reopen the veteran's 
claim for service connection for degenerative arthritis of 
the left and right hip is denied. 


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for degenerative arthritis of the left hip, status post left 
hip replacement is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for degenerative arthritis of the right hip, status post 
right replacement is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


